DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020 and 09/10/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190006751) in view of Gu et al. (US 20150070228).
Regarding claim 1:
Chen et al. disclose (in Figs. 2,  3, 6, 7, 10, 11, 18) an electronic device (1800), comprising: a housing (1811-1816) including a first plate (1811), a second plate (1816) facing away from the first plate (1811), and a side member (1814) surrounding a space between the first plate (1811) and the second plate (1816); a display (1813); (as shown in Figs. 10 and 11) an antenna structure (1000) disposed inside the housing (Para. 0007, Line 7), wherein the antenna structure (1000) includes: a first surface (defined by the top surface of 1080) facing a first direction (z-direction), a second surface (defined by the opposite bottom surface of 1080) facing a direction opposite to the first direction (z-direction), when viewed from above the first surface (defined by the top surface of 1080), a first region (defined by the region having 1011/1051) including a periphery (defined by the intermediate line where 1011/1051 couple to 1010) extending in a second direction (x-direction) perpendicular to the first direction (z-direction) and including a ground layer (1010), a second region (defined by the region having 1010 and 1031, 1041) contacting the periphery (defined by the intermediate line where 1011/1051 couple to 1010), when viewed from above the first surface (defined by the top surface of 1080), a first dipole antenna (define by 1011 and 1051) extending in the second direction (x-direction) and spaced from the periphery (defined by the intermediate line where 1011/1051 couple to 1010), within the second region (defined by the region having 1010 and 1031, 1041), a second dipole antenna (define by 1012 and 1052) extending in the second direction (x-direction) between the periphery (defined by the intermediate line where 1011/1051 couple to 1010) and the first dipole antenna (define by 1011 and 1051), and a conductive pattern (100) interposed between the periphery (defined by the intermediate line where 1011/1051 couple to 1010) and the second dipole antenna (define by 1012 and 1052); wherein a wireless communication circuit is 
Chen et al. is silent on that the wireless communication circuit electrically is connected to at least one of the first dipole antenna or the second dipole antenna.
Gu et al. disclose (in Fig. 2A) a wireless communication circuit (230) electrically connected to at least one of the first dipole antenna (221) or the second dipole antenna (222), wherein the wireless communication circuit (230) is configured to transceive signals having frequencies between 3 GHz and 100 GHz (60 GHz; Para. 0026, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the wireless communication circuit configured as transceiver for connection with the antenna structure as taught my Gu et al. into the device of Chen et al. for the benefit of achieving compact designs with very low loss between the transceiver and the antenna (Para. 0052, Lines 14-15).
Regarding claim 4:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the antenna structure (1000) further includes a conductive line (defined by the line connecting 1011/1051 to 1010) that extends in a third direction (along the y-direction/plane) perpendicular to the second direction (along the x-direction/plane) from the first region (defined by the region having 1011/1051) to the second region (defined by the region having 1010 and 1031, 1041) and that is electrically connected to the first dipole antenna (define by 1011 and 1051) and the second dipole antenna (define by 1012 and 1052).
Regarding claim 5:
Chen et al. disclose (in Figs. 10 and 11) the conductive line (defined by the line connecting 1011/1051 to 1010) includes a first conductive line (light colored strip line connecting 1011 to 1010) and a second conductive line (dark colored strip; See Figs.). (in Figs. 10 and 11) the conductive line (defined by the line connecting 1011/1051 to 1010) includes a first conductive line (light colored strip line connecting 1011 to 1010) and a second conductive line (dark colored strip; See Figs.).
Regarding claim 6:

Regarding claim 7:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the second dipole antenna (1012/1052) includes: a third conductive strip (1012) extending in the second direction (along the x-direction/plane) from the first conductive line (light colored strip line connecting 1012 to 1010); and a fourth conductive strip (1052), which is aligned with the third conductive strip (1012) in the fourth direction (along the y-direction/plane), and which extends from the second conductive line (dark colored strip line connecting 1052 to 1010).
Regarding claim 9:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (from the top surface of 1080), the conductive pattern (1032) includes: a first conductive pattern (flat top conductive pattern parallel with 1012/1052) extending in the second direction (along the x-direction/plane) from the first conductive line (light colored strip line connecting 1011 to 1010); and a second conductive pattern (flat perpendicular conductive pattern to the first conductive pattern) aligned with the first conductive pattern (flat top conductive pattern parallel with 1012/1052) in a fourth direction (along the y-direction/plane) opposite to the second direction (along the x-direction/plane), and extending from the second conductive line (dark colored strip line connecting 1052 to 1010).
Regarding claim 10:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the antenna structure (1000) further includes a conductive plate (1031) disposed, inside the first region (defined by the top surface of 1080), on at least a part of the first surface (defined by 
Regarding claim 11:
Chen et al. disclose (in Figs. 2,  3, 6, 7, 10, 11, 18) an electronic device (1800), comprising: a housing (1811-1816) including a first plate (1811), a second plate (1816) facing away from the first plate (1811), and a side member (1814) surrounding a space between the first plate (1811) and the second plate (1816); a display (1813); (as shown in Figs. 10 and 11) an antenna structure (1000) disposed inside the housing (Para. 0007, Line 7), wherein the antenna structure (1000) includes: a first surface (defined by the top surface of 1080) facing a first direction (along the z-direction), a second surface (defined by the opposite bottom surface of 1080) facing a direction opposite to the first direction (along the z-direction), when viewed from above the first surface (defined by the top surface of 1080), a first region (defined by the region having 1011/1051) including a periphery (defined by the intermediate line where 1011/1051 couple to 1010) extending in a second direction (along the x-direction) perpendicular to the first direction (along the z-direction) and including ground layer (1010), a second region (defined by the region having 1010 and 1031, 1041) contacting the periphery (defined by the intermediate line where 1011/1051 couple to 1010), a dipole antenna (1011/1051) extending in the second direction (along the x-direction) and spaced from the periphery (defined by the intermediate line where 1011/1051 couple to 1010), within the second region (defined by the region having 1010 and 1031, 1041), and a conductive pattern (1071/1031) interposed between the periphery (defined by the intermediate line where 1011/1051 couple to 1010) and the dipole antenna (1011/1051); wherein a wireless communication circuit is configured to transceive signals having frequencies between 3 GHz and 100 GHz (Para. 0007, Lines 24-26; Para. 0136, Lines 26-28).
Chen et al. is silent on that the wireless communication circuit electrically is connected to the dipole antenna.
Gu et al. disclose (in Fig. 2A) a wireless communication circuit (230) electrically connected to at least one of a dipole antenna (221) wherein the wireless communication circuit (230) is configured to transceive signals having frequencies between 3 GHz and 100 GHz (60 GHz; Para. 0026, Lines 1-4).

Regarding claim 14:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the antenna structure (1000) further includes a conductive line (defined by the line connecting 1011/1051 to 1010), which extends in a third direction (along the y-direction/plane) perpendicular to the second direction (along the x-direction/plane) from the first region (defined by the region having 1011/1051) to the second region (defined by the region having 1010 and 1031, 1041), and which is electrically connected to the dipole antenna (define by 1011 and 1051).
Regarding claim 15:
Chen et al. disclose (in Figs. 10 and 11) the conductive line (defined by the line connecting 1011/1051 to 1010) includes a first conductive line (light colored strip) and a second conductive line (dark colored strip; See Fig.).
Regarding claim 16:
Chen et al. disclose (in Figs. 10 and 11) the dipole antenna (1011/1051) includes a first dipole antenna (1011) and a second dipole antenna (1051), and wherein, when viewed from above the first surface (defined by the top surface of 1080), the first dipole antenna (1011) includes: a first conductive strip (light colored strip line) extending in the second direction (x-direction) from the first conductive line (light colored strip line connecting 1011 to 1010); and a second conductive strip (dark colored strip line), which is aligned with the first conductive strip (light colored strip line) in a fourth direction (x-direction) opposite to the second direction (x-direction), and which extends from the second conductive line (dark colored strip line connecting 1051 to 1010).
Regarding claim 17:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the second dipole antenna (1012/1052) includes: a third conductive strip (1012) extending in the second direction (along the x-direction/plane) from the first conductive line (light colored 
Regarding claim 19:
Chen et al. disclose (in Figs. 10 and 11) (in Figs. 10 and 11) when viewed from above the first surface (from the top surface of 1080), the conductive pattern (1032) includes: a first conductive pattern (flat top conductive pattern parallel with 1012/1052) extending in the second direction (along the y-direction/plane) from the first conductive line (light colored strip line connecting 1011 to 1010); and a second conductive pattern (flat perpendicular conductive pattern to the first conductive pattern) aligned with the first conductive pattern (flat top conductive pattern parallel with 1012/1052) in a fourth direction (along the y-direction/plane) opposite to the second direction (along the y-direction/plane), and extending from the second conductive line (dark colored strip line connecting 1052 to 1010).
Regarding claim 20:
Chen et al. disclose (in Figs. 10 and 11) when viewed from above the first surface (defined by the top surface of 1080), the antenna structure (1000) further includes a conductive plate (1031) disposed, inside the first region (defined by the top surface of 1080), on at least a part of the first surface (defined by the top surface of 1080), and electrically connected to the wireless communication circuit (via 1041; Para. 0007, Lines 24-26; Para. 0136, Lines 26-28).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190006751) in view of Gu et al. (US 20150070228) as applied to claim 1 and 11 and further in view of Chen et al. (US 20110090131).
Regarding claims 8 and 18:
Chen as modified is silent on that each of the first conductive strip and the second conductive strip has a first length, and wherein each of the third conductive strip and the fourth conductive strip has a second length different from the first length.
Chen et al. (‘131) disclose (in Figs. 3 and 4) that each of the first conductive strip (22) and the second conductive strip (22) has a first length (0.1 to 0.25 times a wavelength of the low frequency band), 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the antenna sizes taught by Chen et al. into the modified Chen for the benefit of generating the radiation patterns of the low frequency band and the high frequency band (Para. 0033, Lines 6-8) for dual operation.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190006751) in view of Gu et al. (US 20150070228) as applied to claim 1 and 11 and further in view of Hotta et al. (US 20140097993).
Regarding claim 2 and 12:
Chen as modified is silent on that when viewed from above the first surface, the ground layer includes: a first protrusion part protruding in a third direction perpendicular to the second direction from one end of the periphery; and a second protrusion part protruding in the third direction from another end of the periphery, and wherein the first protrusion part, the periphery, and the second protrusion part form a recess.
Hotta et al. disclose (in Figs. 2, 3 and 5) when viewed from above the first surface (defined by the top surface of 11), the ground layer (11) includes: a first protrusion part (defined by the part attached to 35) protruding in a third direction (along x-direction) perpendicular to the second direction (along y-direction) from one end of the periphery (region formed by the protrusions); and a second protrusion part (defined by the part attached to 36) protruding in the third direction (along x-direction) from another end of the periphery (region formed by the protrusions), and wherein the first protrusion part (defined by the part attached to 35), the periphery (region formed by the protrusions), and the second protrusion part (defined by the part attached to 36) form a recess (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protrusions as taught by Hotta et al. into the device of modified device of Chen for the benefit of providing a smaller electronic device that ensures enough space for multiple antennas (Para. 0006, Lines 10-12).
Regarding claim 3 and 13:
Chen as modified is silent on that a length of the periphery between the first protrusion part and the second protrusion part is longer than a length of the first dipole antenna or the second dipole antenna in the second direction.
Hotta et al. disclose (in Figs. 2, 3 and 5) a length of the periphery (region formed by the protrusions) between the first protrusion part (defined by the part attached to 35) and the second protrusion part (defined by the part attached to 36) is longer than a length of the first antenna (31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protrusions as taught by Hotta et al. into the device of modified device of Chen for the benefit of providing a smaller electronic device that ensures enough space for multiple antennas (Para. 0006, Lines 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845